Honorable Grady Arrington State Representative Post Office Box 65 Stephens, Arkansas  71764
Dear Representative Arrington:
This is in response to your inquiry whereby you submitted the following:
   My question is:  If the Quorum Court of Ouachita County legally raise the millage back to the 5 millage on both real property and personal property should it so desire?
   The answer to your question is yes.  If the Quorum Court does not raise the millage back to 5 Mills then the time specified in Ark. Stat. Ann. 13-523(3) (1985 Supp.) the County will lose a portion of its turnback funds.
I enclose a copy of Opinion No. 86-7 for your inspection.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Rodney Parham.